Title: From John Adams to François Adriaan Van der Kemp, 20 April 1812
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Van der Kemp.
Quincy, April 20, 1812.

Inclosed is a Letter which I beg you to return to me, as Soon as you think fit. It is an Answer to one in which I requested him J. Q. to Send me a Manilius if he could find one to be Sold in St. Petersburg.
Is not the Ratio of Manilius the Same with the Logos of Plato? and the Progress of the human Mind in Condorcet? Pray have you read Condorcets “Outlines of an historical View of the Progress of the human Mind”? If you have not you ought to read it, before you complete  the Skeleton of your Giant.
Your Plan is too vast for my narrow Soul to conceive. You write to me, as if I were a man of Learning. I am no Such Thing. How is it possible I should be? In this Country and with my Occupations? There is no learned Man in this Country, that I know of but The Honourable and learned Judge Van der kemp. Read Condorcet p.185 of the English Translation, “We Shall See Reason triumphing against Violence & Stratagem, braving the flames and resisting Seduction.” crushing fanatical and political Hypocricy.
Page 197. Philosophy itself was corrupted, by adopting the Pharisaical Machiavilian Jesuitical Principle, that it is necessary to Sup the Morals of the People, by false pretences Vult decipi decipiatur.
p. 212. Reason and authority Striving for the Mastery.
p. 224 Reason forming it Self Slowly, by the Progress of Civilization
p. 224. Reason reigned in England first, but not king.
p. 225 Reason compleated its Emancipation in France by the Revolution. Oh! Oh! Oh!
p. 247. Colins Bolinbroke Bayle Fontenelle, Montesquiu and their disciples became Apostles of Reason! adopted all the Maxims and practiced all the Arts of the Pharacees, the ancient Priests of all Countries, the Jesuits, the Machiavillians to over throw the Institutions which Such Arts had established? This new Philosophy was as insidious, fraudulent and cruel, as the Old Policy of Priests, Nobles and Kings. p. 248, explains the Villany of Ratio in her progress, her pious frauds, her juggling Craft, her low Cunning.
p 250. Ratio had things, Priest, Nobles and Magistrates among its Friends. Ratio, was now embraced by every enlightened Mind, even before Tom. Paines Age of Ratio, came out.
p. 251. Ratio produced the French Economists.
p. 254 Ratio had produced Printing and Printing propagated Ratio.
p. 257. Ratio reached Russia Sweden, Italy, England and Howard.
p. 258. Ratio produced Turgot, Price Priestly and the infinite Perfectibility of Man.—Ratio meets with Some Obstructions, but in p. 262 She tryumphs and avenges the human Race, by the French Revolution!
p. 262. Ratio triumphs in the American Revolution.
p. 263. Ratio affronted by a Ballance in the American Constitutions.
p. 266. The French Revolution guided by Ratio.
p. 268. Ratio pure, accurate and profound in the French Constitution.
p. 277 Ratio taught Franklin to rule the Thunder.
p. 307. Ratio rejected all Prodigies, i.e Miracles, by attacking the Testimony upon which they were Supported.
p. 248. He avows all the Devilism of Ratio.
Now my Friend, Van der kemp, let me be Sober. History is Philosophy and Policy teaching by Example. Every History must be founded on Some Philosophy and Some Policy. Now, on what Philosophy and policy is your Stupendous Fabrick of an History to be founded? on the Philosophy of Tacitus? I never could find any system of Policy in him. Nor any Philosophy, but doubt whether blind Fate or blind Chance governed the World, nor any Standard of Morality but the Support and Extention of Roman Power.
or will you adopt the Philosophy of Hume or Gibbon? or of the Pope or of Napoleon?
or The Christian Philosophy? If So; Shall it be the Philosophy of Athanasius, Arius, Socinus Luther Calvin, Price Priestly or Worcester? Shall you take in the Prophecies and the Apocalypse, into your Philosophy?
or Shall you adopt The Apostles Precept, “If thou hast Faith, have it to thyself.”
If I were to write any History I would found it on the Morality of the Gospel and leave all other Philosophy and Policy to Shift for itself.
Adieu
J. A
